            Case 1:19-cv-11497-GHW Document 19 Filed 03/12/20 Page 1 of 1




                                           March 12, 2020
SHANNON E. TURNER                                                            EMAIL: STURNER@FENWICK.COM
                                                                               Direct Dial: +1 650-335-7844



VIA ECF
Hon. Gregory H. Woods
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street, Courtroom 12C
New York, NY 10007-1312

         Re:        Morgan v. Resident Home, LLC No. 1:19-cv-11497 –Notice of Settlement

Dear Judge Woods:

        Fenwick & West LLP is counsel for defendant Resident Home, LLC (“Resident Home”)
in the above-captioned class action civil matter, which concerns a website’s compliance with the
Americans with Disabilities Act. With consent of Plaintiff’s counsel, we write to notify the
Court that the parties have reached a settlement in principle, which is to be finalized in an
executed settlement agreement in the next 45 days. Accordingly, the parties respectfully ask that
the Court vacate Resident Home’s deadline to respond to the complaint on March 16, 2020, and
the mediation scheduled for March 30, 2020.




                                               Sincerely,

                                               FENWICK & WEST LLP


                                               /s/ Shannon E. Turner
                                               Shannon Turner (ST3434)
                                               State Bar No. 5266416
